UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (FEE REQUIRED) FOR THE FISCAL YEAR ENDED DECEMBER 31, 2006 o TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number:333-108057 COMMONWEALTH INCOME & GROWTH FUND V (Exact name of registrant as specified in its charter) Pennsylvania 65-1189593 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) Brandywine One, Suite 200 2 Christy Drive, Chadds Ford PA 19317 (Address, including zip code, of principal executive offices) (610) 594-9600 (Registrant’s telephone number including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class to Name of exchange on be so registered which each class is to be registered None N/A Securities registered pursuant to Section 12(g) of the Act: Units of Limited Partnership Interest (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, (as defined in Rule 405 of the Act):YES []NO [X] Indicate by checkmark if the registrant is not required to file to file reports pursuant to Section-13 or Section-15(d) of the Act. YES[ ]NO[ X] Indicate by check mark whether the registrant (i) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (ii) has been subject to such filing requirements for the past 90 days: YES[X]NO[] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K: YES[X]NO[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [_] Accelerated filer [_] Non-accelerated filer [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act): YES []NO [X] Aggregate Market Value of Voting and Non-Voting Common Equity Held by non-affiliates of the Registrant:N/A 1 Table of Contents FORM 10-K DECEMBER 31, 2006 TABLE OF CONTENTS PART I Item 1. Business 3 Item 1A. Risk Factors 10 Item 1B. Unresolved Staff Comments 11 Item 2. Properties 12 Item 3. Legal Proceedings 12 Item 4. Submission of Matters to a Vote of Security Holders 12 PART II Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 12 Item 6. Selected Financial Data 15 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 19 Item 8. Financial Statements and Supplementary Data 19 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 19 Item 9A. Controls and Procedures 19 Item 9B. Other Information 20 PART III Item 10. Directors and Executive Officers of the Registrant 20 Item 11. Executive Compensation 23 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 23 Item 13. Certain Relationships and Related Transactions and Director Independence 23 Item 14. Principal Accountant Fees and Services 30 PART IV Item 15. Exhibits and Financial Statement Schedules 31 Index to Exhibits Signatures Certifications 2 Table of Contents Forward-Looking Statements From time to time, we and our representatives may provide information, whether orally or in writing, including certain statements in this Annual Report on Form 10-K, which are deemed to be “forward-looking” within the meaning of the Private Securities Litigation Reform Act of 1995 (the “Litigation Reform Act”). These forward-looking statements reflect our current beliefs and expectations with respect to future events and are based on assumptions and are subject to risks and uncertainties and other factors outside our control that may cause actual results to differ materially from those projected. The words “anticipate,” “believe,” “estimate,” “expect,” “intend,” “will,” “should” and similar expressions, as they relate to us, are intended to identify forward-looking statements. Such statements reflect our current views with respect to future events and are subject to certain risks, uncertainties and assumptions. Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially from those described herein as anticipated, believed, estimated, expected or intended or using other similar expressions. We do not intend to update these forward-looking statements, except as required by law. In accordance with the provisions of the Litigation Reform Act, we are making investors aware that such forward-looking statements, because they relate to future events, are by their very nature subject to many important factors that could cause actual results to differ materially from those contemplated by the forward-looking statements contained in this Annual Report on Form 10-K, any exhibits to this Form 10-K and other public statements we make. Such factors include, but are not limited to: the outcome of litigation and regulatory proceedings to which we may be a party; actions of competitors; changes and developments affecting our industry; quarterly or cyclical variations in financial results; development of new products and services; interest rates and cost of borrowing; our ability to maintain and improve cost efficiency of operations; changes in foreign currency exchange rates; changes in economic conditions, political conditions, trade protection measures, licensing requirements and tax matters in the foreign countries in which we do business; reliance on third parties for manufacturing of products and provision of services; and other factors that are set forth in the “Risk Factors” section, the “Legal Proceedings” section, the “Management’s Discussion and Analysis ofFinancial Condition and Results of Operations” section and other sections of this Annual Report on Form 10-K, as well as in our Quarterly Reports on Form 10-Q and Current Reports on Form 8-K. PART I ITEM 1:BUSINESS GENERAL Commonwealth Income & Growth Fund V (the “Partnership” or “CIGF5”) was formed on May 19, 2003 under the Pennsylvania Revised Uniform Limited Partnership Act.The Partnership is offering for sale up to 1,250,000 units of the limited partnership at the purchase price of $20 per unit (the “Offering”).The Partnership raised the minimum capital required ($1,150,000) and commenced operations on March 14, 2005.As of December 31, 2006, 1,249,951 Units ($24,957,862) have been admitted as Limited Partners of the Partnership. See “The Glossary” below for the definition of capitalized terms not otherwise defined in the text of this report. PRINCIPAL INVESTMENT OBJECTIVES The Partnership was formed for the purpose of acquiring various types of Equipment, including computer Information Technology (I.T.) and other similar capital equipment.The Partnership utilized the net Proceeds of the Offering to purchase IBM and IBM compatible computer I.T. and other similar capital equipment.The Partnership has utilized Retained Proceeds and debt financing (not in excess of 30% of the aggregate cost of the Equipment owned or subject to Conditional Sales Contracts by the Partnership at the time the debt is incurred) to purchase additional Equipment.The Partnership acquires and leases Equipment principally to U.S. corporations and other institutions pursuant to Operating Leases.The Partnership retains the flexibility to enter into Full Payout Net Leases and Conditional Sales Contracts, but has not done so. 3 Table of Contents The Partnership’s principal investment objectives are to: (a) Acquire, lease and sell Equipment to generate revenues from operations sufficient to provide annual cash distributions to Limited Partners; (b) Preserve and protect Limited Partners’ capital; (c) Use a portion of Cash Flow and Net Disposition Proceeds derived from the sale, refinancing or other disposition of Equipment to purchase additional Equipment; and (d) Refinance, sell or otherwise dispose of Equipment in a manner that will maximize the proceeds to the Partnership. THERE CAN BE NO ASSURANCE THAT ANY OF THESE OBJECTIVES WILL BE ATTAINED Limited Partners do not have the right to vote on or otherwise approve or disapprove any particular investment to be made by the Partnership. Although the Partnership generally acquires predominately new Equipment, the Partnership may purchase used Equipment.Generally, Equipment is acquired from manufacturers, distributors, leasing companies, agents, owner-users, owner-lessors, and other suppliers upon terms that vary depending upon the Equipment and supplier involved.Manufacturers and distributors usually furnish a limited warranty against defects in material and workmanship and some purchase agreements for Equipment provide for service and replacement of parts during a limited period.Equipment purchases are also made through lease brokers and on an ad hoc basis to meet the needs of a particular lessee. As of December 31, 2006, all Equipment purchased by the Partnership is subject to an Operating Lease or an Operating Lease was already entered into with a third party when the Partnership acquired an item of Equipment. The Partnership may also engage in sale/leaseback transactions, pursuant to which the Partnership would purchase Equipment from companies that would then immediately lease the Equipment from the Partnership.The Partnership may also purchase Equipment which is leased under Full Payout Net Leases or sold under Conditional Sales Contracts at the time of acquisition or the Partnership may enter into a Full Payout Net Lease or Conditional Sales Contract with a third party when the Partnership acquires an item of Equipment. The Partnership may enter into arrangements with one or more manufacturers pursuant to which the Partnership purchases from such manufacturers Equipment that has previously been leased directly by the manufacturer to third parties (“vendor leasing agreements”).The Partnership and manufacturers may agree to obtain non-recourse loans from the manufacturers, to finance the acquisition of Equipment. Such loans would be secured by the Equipment and the receivables due to the manufacturers from users of such Equipment.It is expected that the manufacturers of Equipment will provide maintenance, remarketing and other services for the Equipment subject to such agreements.As of December 31, 2006, the Partnership has not entered into any such agreements. The General Partner has the discretion, consistent with its fiduciary duty, to change the investment objectives of the Partnership if it determines that such a change is in the best interest of the Limited Partners and so long as such a change is consistent with the Partnership Agreement.The General Partner will notify the Limited Partners if it makes such a determination to change the Partnership’s investment objectives. 4 Table of Contents TYPES OF EQUIPMENT Computer Information Technology Equipment.Computer Information Technology (I.T.) equipment consists of devices used to convey information into and out of a central processing unit (or “mainframe”) of a computer system, such as tape drives, disk drives, tape controllers, disk controllers, printers, terminals and related control units, all of which are in some way related to the process of storing, retrieving, and processing information by computer. Computer technology has developed rapidly in recent years and is expected to continue to do so.Technological advances have permitted continued reductions in the cost of computer processing capacity, thereby permitting applications not economically feasible a few years ago.Much of the older IBM and IBM compatible computer I.T. equipment has not been retired from service, because software is generally interchangeable between older and newer equipment, and older equipment is capable of performing many of the same functions as newer equipment.The General Partner believes that historically, values of I.T. equipment have been affected less dramatically by changes in technology than have the values of central processing units.An equipment user who upgrades to a more advanced central processor generally can continue to use his existing I.T. equipment.Information Technology equipment nevertheless is subject to declines in value as new, improved models are developed and become available.Technological advances and other factors, discussed below in Management’s Discussion and Analysis, have at times caused dramatic reductions in the market prices of older models of I.T. equipment from the prices at which they were originally introduced. Other Equipment-Restrictions.The Partnership generally acquires computer I.T equipment such as tape drives, disk drives, tape controllers, disk controllers, printers, terminals and related control units, all of which are in some way related to the process of storing, retrieving and processing information by computer.The General Partner is also authorized, but does not presently intend, to cause the Partnership to invest in other types of data processing, telecommunication or medical technology equipment.The Partnership may not invest in any of such other types of Equipment (i) to the extent that the purchase price of such Equipment, together with the aggregate Purchase Price of all such other types of Equipment then owned by the Partnership, is in excess of 25% of the total cost of all of the assets of the Partnership at the time of the Partnership’s commitment to invest therein and (ii) unless the General Partner determines that such purchase is in the best economic interest of the Partnership at the time of the purchase and, in the case of non-IBM compatible I.T Equipment, that such Equipment is comparable in quality to similar IBM or IBM compatible Equipment.There can be no assurance that any Equipment investments can be found which meet this standard.Accordingly, there can be no assurance that investments of this type will be made by the Partnership. DIVERSIFICATION Diversification is generally desirable to minimize the effects of changes in specific industries, local economic conditions or similar risks.However, the extent of the Partnership’s diversification, in the aggregate and within each category of Equipment, depends in part upon the financing which can be assumed by the Partnership or borrowed from third parties on satisfactory terms.The Partnership’s policy not to borrow on a recourse basis will further limit its financing options.Diversification also depends on the availability of various types of Equipment.Through December 31, 2006, the Partnership has acquired a diversified Equipment portfolio, which it has leased to 26 different companies located throughout the United States.The allocations are as follows 5 Table of Contents Equipment Type Approximate % Servers 33% Workstations 32% Data Communications 8% Storage 22% Printers 1% Asset Tracking Systems 1% Wifi 3% Total 100% During the operational stage of the Partnership, the Partnership may not at any one point in time lease (or sell pursuant to a Conditional Sales Contract) more than 25% of the Equipment to a single Person or Affiliated group of Persons. DESCRIPTION OF LEASES The Partnership generally purchases only Equipment that is subject to a lease or for which a lease or similar agreement will be entered into contemporaneously with the consummation of the Partnership’s acquisition of the Equipment.The General Partner leases most of the Equipment purchased by the Partnership to third parties pursuant to Operating Leases.Operating Leases are relatively short-term (12 to 48 month) leases under which the aggregate noncancellable rental payments during the original term of the lease are not sufficient to permit the lessor to recover the purchase price of the subject Equipment.The Equipment may also be leased pursuant to Full Payout Net Leases.Full Payout Net Leases are leases under which the aggregate noncancellable rental payments during the original term of the lease are at least sufficient to recover the purchase price of the subject Equipment.It is anticipated that the Partnership will enter into few, if any, Full Payout net Leases.The General Partner may also enter into Conditional Sales Contracts for Equipment.A Conditional Sales Contract generally provides that the noncancellable payments to the seller over the term of the contract are sufficient to recover the investment in such Equipment and to provide a return on such investment.Under a Conditional Sales Contract, the seller reserves title to and retains a security interest in, the Equipment until the Purchase Price of the Equipment is paid.As of December 31, 2006, the Partnership has not entered into any Full Payout Net Leases or Conditional Sales Contracts for Equipment and does not presently intend to do so. In general, the terms of the Partnership’s leases, whether the Equipment is leased pursuant to an Operating lease or a Full Payout Net Lease, depend upon a variety of factors, including:the desirability of each type of lease from both an investment and a tax point of view; the relative demand among lessees for Operating or Full Payout Net Leases; the type and use of Equipment and its anticipated residual value; the business of the lessee and its credit rating; the availability and cost of financing; regulatory considerations; the accounting treatment of the lease sought by the lessee or the Partnership; and competitive factors. An Operating Lease generally represents a greater risk to the Partnership than a Full Payout Net Lease, because in order to recover the purchase price of the subject Equipment and earn a return on such investment, it is necessary to renew or extend the Operating Lease, lease the Equipment to a third party at the end of the original lease term, or sell the Equipment.On the other hand, the term of an Operating Lease is generally much shorter than the term of a Full Payout Net Lease, and the lessor is thus afforded an opportunity under an Operating Lease to re-lease or sell the subject Equipment at an earlier stage of the Equipment’s life cycle than under a Full Payout Net Lease.Also, the annual rental payments received under an Operating Lease are ordinarily higher than those received under a Full Payout Net Lease. The Partnership’s policy is to generally enter into “triple net leases” (or the equivalent, in the case of a Conditional Sales Contract) which typically provide that the lessee or some other party bear the risk of physical loss of the Equipment; pay taxes relating to the lease or use of the Equipment; maintain the Equipment; indemnify the Partnership-lessor against any liability suffered by the Partnership as the result of any act or omission of the lessee or its agents; maintain casualty insurance in an amount equal to the greater of the full value of the Equipment and a specified amount set forth in the lease; and maintain liability insurance naming the Partnership as an additional insured with a minimum coverage which the General Partner deems appropriate.In addition, the Partnership may purchase “umbrella” insurance policies to cover excess liability and casualty losses, to the extent deemed practicable and advisable by the General Partner.As of December 31, 2006, all leases that have been entered into are “triple net leases”. 6 Table of Contents The General Partner has not established any standards for lessees to whom it will lease Equipment and, as a result, there is not an investment restriction prohibiting the Partnership from doing business with any lessees.However, a credit analysis of all potential lessees is undertaken by the General Partner to determine the lessee’s ability to make payments under the proposed lease.The General Partner may refuse to enter into an agreement with a potential lessee based on the outcome of the credit analysis. The terms and conditions of the Partnership’s leases, or Conditional Sales Contracts, are each determined by negotiation and may impose substantial obligations upon the Partnership.Where the Partnership assumes maintenance or service obligations, the General Partner generally causes the Partnership to enter into separate maintenance or service agreements with manufacturers or certified maintenance organizations to provide such services.Such agreements generally require annual or more frequent adjustment of service fees.As of December 31, 2006, the Partnership has not entered into any such agreements. Remarketing fees are paid to the leasing companies from which the Partnership purchases leases.These are fees that are earned by the leasing companies when the initial terms of the lease have been met.The Partnership believes that this strategy adds value since it entices the leasing company to “stay with the lease” for potential extensions, remarketing or sale of equipment. This strategy potentially minimizes any conflicts the leasing company may have with a potential new lease and will potentially assist in maximizing overall portfolio performance. The remarketing fee is tied into lease performance thresholds and is a factor in the negotiation of the fee. BORROWING POLICIES The General Partner, at its discretion, may cause the Partnership to incur debt in the maximum aggregate amount of 30% of the aggregate cost of the Equipment owned, or subject to Conditional Sales Contracts, by the Partnership at the time the debt is incurred, with monies received that is not considered “original proceeds”.The Partnership incurs only non-recourse debt, which is secured by Equipment and lease income therefrom.Such leveraging permits the Partnership to increase the aggregate amount of its depreciable assets, and, as a result, potentially increases both its lease revenues and its federal income tax deductions above those levels, which would be achieved without leveraging.There is no limit on the amount of debt that may be incurred in connection with the acquisition of any single item of Equipment.Any debt incurred is fully amortized over the term of the initial lease or Conditional Sales Contract to which the Equipment securing the debt is subject.The precise amount borrowed by the Partnership depends on a number of factors, including the types of Equipment acquired by the Partnership; the creditworthiness of the lessee; the availability of suitable financing; and prevailing interest rates.The Partnership is flexible in the degree of leverage it employs, within the permissible limit.There can be no assurance that credit will be available to the Partnership in the amount or at the time desired or on terms considered reasonable by the General Partner.As of December 31, 2006, the aggregate nonrecourse debt outstanding of $2,320,496 was 15.0% of the aggregate cost of the Equipment owned. The Partnership may purchase some items of Equipment without leverage.If the Partnership purchases an item of Equipment without leverage and thereafter suitable financing becomes available, it may then obtain the financing, secure the financing with the purchased Equipment to the extent practicable and invest any proceeds from such financing in additional items of Equipment, or it may distribute some or all of such proceeds to the Limited Partners.Any such later financing will be on terms consistent with the terms applicable to borrowings generally.As of December 31, 2006, the Partnership has not exercised this option. The General Partner may cause the Partnership to borrow funds, to the fullest extent practicable, at interest rates fixed at the time of borrowing.However, the Partnership may borrow funds at rates that vary with the “prime” or “base” rate.If lease revenues were fixed, a rise in the “prime” or “base” rate would increase borrowing costs and reduce the amount of the Partnership’s income and cash available for distribution.Therefore, the General Partner is permitted to borrow funds to purchase Equipment at fluctuating rates only if the lease for such Equipment provides for fluctuating rental payments calculated on a similar basis. 7 Table of Contents Any additional debt incurred by the Partnership must be nonrecourse.Nonrecourse debt, means that the lender providing the funds can look for security only to the Equipment pledged as security and the proceeds derived from leasing or selling such Equipment.Neither the Partnership nor any Partner (including the General Partner) would be liable for repayment of any nonrecourse debt. Loan agreements may also require that the Partnership maintain certain reserves or compensating balances and may impose other obligations upon the Partnership.Moreover, since a significant portion of the Partnership’s revenues from the leasing of Equipment will be reserved for repayment of debt, the use of financing reduces the cash, which might otherwise be available for distributions until the debt has been repaid and may reduce the Partnership’s cash flow over a substantial portion of the Partnership’s operating life.As of December 31, 2006, no such agreements existed. The General Partner and any of its Affiliates may, but are not required to, make loans to the Partnership on a short-term basis.If the General Partner or any of its Affiliates makes such a short-term loan to the Partnership, the General Partner or Affiliate may not charge interest at a rate greater than the interest rate charged by unrelated lenders on comparable loans for the same purpose in the same locality.In no event is the Partnership required to pay interest on any such loan at an annual rate greater than three percent over the “prime rate’ from time to time announced by PNC Bank, Philadelphia, Pennsylvania (“PNC Bank”).All payments of principal and interest on any financing provided by the General Partner or any of its affiliates are due and payable by the Partnership within 12 months after the date of the loan. REFINANCING POLICIES Subject to the limitations set forth in “Borrowing Policies” above, the Partnership may refinance its debt from time to time.With respect to a particular item of Equipment, the General Partner will take into consideration such factors as the amount of appreciation in value, if any, to be realized, the possible risks of continued ownership, and the anticipated advantages to be obtained for the Partnership, as compared to selling such Equipment.As of December 31, 2006, the Partnership has no such debt. Refinancing, if achievable, may permit the Partnership to retain an item of Equipment and at the same time to generate additional funds for reinvestment in additional Equipment or for distribution to the Limited Partners. LIQUIDATION POLICIES The General Partner intends to cause the Partnership to begin disposing of its Equipment in approximately January 2015.Notwithstanding the Partnership’s objective to sell all of its assets and dissolve by December 31, 2015, the General Partner may at any time cause the Partnership to dispose of all its Equipment and, dissolve the Partnership upon the approval of Limited Partners holding a Majority in Interest of Units. Particular items of Equipment may be sold at any time if, in the judgment of the General Partner, it is in the best interest of the Partnership to do so.The determination of whether particular items of Partnership Equipment should be sold or otherwise disposed of is made by the General Partner after consideration of all relevant factors (including prevailing general economic conditions, lessee demand, the General Partner’s views of current and future market conditions, the cash requirements of the Partnership, potential capital appreciation, cash flow and federal income tax considerations), with a view toward achieving the principal investment objectives of the Partnership.As partial payment for Equipment sold, the Partnership may receive purchase money obligations secured by liens on such Equipment. MANAGEMENT OF EQUIPMENT Equipment management services for the Partnership’s Equipment are provided by the General Partner and its Affiliates and by persons employed by the General Partner.Such services will consist of collection of income from the Equipment, negotiation and review of leases, Conditional Sales Contracts and sales agreements, releasing and leasing-related services, payment of operating expenses, periodic physical inspections and market surveys, servicing indebtedness secured by Equipment, general supervision of lessees to assure that they are properly utilizing and operating Equipment, providing related services with respect to Equipment, supervising, monitoring and reviewing services performed by others in respect to Equipment and preparing monthly Equipment operating statements and related reports. 8 Table of Contents COMPETITION The equipment leasing industry is highly competitive.The Partnership competes with leasing companies, equipment manufacturers and their affiliated financing companies, distributors and entities similar to the Partnership (including other programs sponsored by the General Partner), some of which have greater financial resources than the Partnership and more experience in the equipment leasing business than the General Partner.Other leasing companies and equipment manufacturers, their affiliated financing companies and distributors may be in a position to offer equipment to prospective lessees on financial terms, which are more favorable, that those which the Partnership can offer.They may also be in a position to offer trade-in privileges, software, maintenance contracts and other services, which the Partnership may not be able to offer.Equipment manufacturers and distributors may offer to sell equipment on terms (such as liberal financing terms and exchange privileges), which will afford benefits to the purchaser similar to those obtained through leases.As a result of the advantages, which certain of its competitors may have, the Partnership may find it necessary to lease its Equipment on a less favorable basis than certain of its competitors. The computer I.T. equipment industry is extremely competitive.Competitive factors include pricing, technological innovation and methods of financing.Certain manufacturer-lessors maintain advantages through patent protection, where applicable, and through a policy that combines service and hardware with payment accomplished through a single periodic charge. The dominant firms in the computer marketplace are Dell, IBM, Hewlett Packard, Sun Systems and Cisco.Because of the substantial resources and dominant position of these companies, revolutionary changes with respect to computer systems, pricing, marketing practices, technological innovation and the availability of new and attractive financing plans could occur at any time.Significant action in any of these areas by these firms might materially adversely affect the partnership’s business or that of the other manufacturers with whom the General Partner might negotiate purchase and other agreements.Any adverse affect on these manufacturers could be reflected in the overall return realized by the Partnership on equipment from those manufacturers. INVESTMENTS Through March 23, 2007, the Partnership has purchased, or has made the commitment to purchase, the following Equipment: LESSEE MFG EQUIPMENT DESCRIPTION LIST PRICE PURCHASE PRICE MONTHLY RENTAL LEASE TERM Alcatel USA Sourcing, L.P. NetApp Digital Storage 270,000 165,240 4,459 36 America Online LLC. Sun Server 114,570 89,983 2,398 36 America Online LLC. Sun Server 57,285 44,992 2,398 36 America Online LLC. Sun Server 51,330 36,649 977 36 America Online LLC. Sun Server 108,563 71,977 1,898 36 Alliant Techsystems, Inc. Konica Multifunction Printers 26,831 21,527 585 36 Alliant Techsystems, Inc. HP Dell Servers 14,969 12,215 328 36 Alliant Techsystems, Inc. Konica Multifunction Printers 34,033 27,771 754 36 9 Table of Contents Alliant Techsystems, Inc. Konica Multifunction Printers 7,059 5,760 156 36 Argenbright, Inc. EMC Digital Storage 612,711 593,717 18,626 36 Alliant Techsystems, Inc. Dell Workstations 115,331 70,583 1,903 36 Alliant Techsystems, Inc. Linux High End Servers 810,675 496,133 13,036 35 Daimler Chrysler Corporation HP Small HP/Compaq Servers 558,191 558,191 14,393 36 Daimler Chrysler Corporation Visara Printers/Thin Clients 614,440 368,664 9,666 33 Daimler Chrysler Corporation Visara Thin Clients/Printers 1,753,600 894,336 22,990 36 Daimler Chrysler Corporation Visara Engineering Workstations 328,479 201,029 5,168 36 Daimler Chrysler Corporation HP Engineering Workstations 301,400 169,085 4,436 36 Daimler Chrysler Corporation HP Workstations 175,083 107,151 2,811 36 Daimler Chrysler Corporation HP Workstations 382,000 233,784 6,133 36 Daimler Chrysler Corporation HP Workstations 161,663 98,938 2,596 36 Daimler Chrysler Corporation Visara Thin Clients/Printers 768,050 470,047 12,083 36 Daimler Chrysler Corporation HP Workstations 557,083 340,935 8,945 36 Convergys Corporation Dell Workstations 17,955 12,549 356 32 Convergys Corporation HP/IBM Workstations 37,369 28,084 762 34 Convergys Corporation Sun Servers 175,999 117,242 3,017 35 Delphi Automotive Dell Desktops/Laptops 1,546,975 384,075 10,061 36 GE Aviation Nokia Firewall 254,547 194,728 5,029 36 General Atomics Aeronautical Systems, Inc. NetApp Digital Storage 146,582 146,582 8,680 36 General Atomics Aeronautical Systems, Inc. NetApp Digital Storage 297,472 294,944 15,760 36 General Atomics Aeronautical Systems, Inc. NetApp/Sun/Qlogic/Hitachi/ Storage Tek Storage/Server/Switch/Disk Array/Tape Library 355,675 297,472 7,880 36 General Atomics Aeronautical Systems, Inc. Sun Software 558,085 262,348 7,887 36 General Atomics Aeronautical Systems, Inc. Sun Servers 837,127 398,209 10,488 36 General Atomics Aeronautical Systems, Inc. STK Tape Drive 57,992 46,138 1,500 29 Government Employees Insurance Company HP Small HP/Compaq Servers 620,002 620,002 47,421 12 Government Employees Insurance Company Panasonic Workstations 30,500 14,710 1,427 27 Government Employees Insurance Company Dell Workstations 3,087 1,511 160 24 Government Employees Insurance Company Sun Servers 23,131 13,131 1,095 33 Government Employees Insurance Company HP Workstations 52,818 29,984 2,500 33 Government Employees Insurance Company HP Storage Arrays/Servers 1,000,786 529,994 51,651 27 Government Employees Insurance Company IBM Series Servers 342,637 179,389 15,072 33 Goodyear HP Workstations 49,316 26,085 814 30 Goodyear HP Workstations 166,470 87,942 2,769 30 Goodyear Dell Workstations 325,952 173,714 5,119 30 Goodyear Dell Workstations 81,890 43,643 1,286 30 Goodyear Dragon Routers 30,584 23,833 1,007 21 Goodyear Polycom AV Equipment 57,276 41,987 1,783 21 Goodyear IBM Workstations 40,333 23,596 655 34 Goodyear Invision Printers 53,830 37,597 1,012 35 ITT Night Vision HP Blade Servers 472,418 337,306 9,429 36 Kellogg Company IBM Desktops - Tier 1 765,490 533,739 14,239 35 10 Table of Contents Kaiser Foundation Health Plan, Inc. IBM Digital Storage 289,248 147,516 8,438 16 Kaiser Foundation Health Plan, Inc. IBM Enterprise Storage Server 1,600,600 357,532 8,968 38 Kaiser Foundation Health Plan, Inc. IBM Enterprise Storage Server 2,000,100 285,461 21,364 36 Mitsubishi Motors North America, Inc. IBM Small IBM Servers 132,409 132,409 3,633 36 Mitsubishi Motors North America, Inc. IBM Blade Servers 143,675 121,559 3,336 36 Mitsubishi Motors North America, Inc. Cisco Datacom - Cisco 292,900 179,242 5,007 36 Mitsubishi Motors North America, Inc. Toshiba/IBM/Cisco Workstations 175,647 132,409 3,633 36 Mitsubishi Motors North America, Inc. IBM Tape Library 61,462 40,749 1,233 36 MobilePro Corporation Stirx Wifi Access Points 588,235 510,000 15,950 36 NBC Universal, Inc. Avid Graphic Workstations 28,580 26,898 751 33 NBC Universal, Inc. Avid Graphic Workstations 327,130 246,579 18,711 36 NBC Universal, Inc. Sonomic Digital Audio System 28,410 18,836 1,440 36 NBC Universal, Inc. Avid Digital Storage 101,494 67,290 6,944 24 NBC Universal, Inc. Avid Digital Graphic Editing System 298,671 228,483 5,802 36 NBC Universal, Inc. Avid Digital Storage 515,705 341,912 26,146 36 NBC Universal, Inc. Apple/Sony/Tektronix Digital Graphic Editing System 105,645 70,043 5,291 36 NBC Universal, Inc. Avid Digital Storage 101,494 67,290 7,404 24 Northrop Grumman Corporation HP Proliant Server 283,797 188,157 4,997 35 Northrop Grumman Corporation IBM Tape Library/Tape Drives 108,430 71,889 1,917 36 Northrop Grumman Corporation IBM Digital Storage 161,993 57,831 1,502 36 Northrop Grumman Corporation HP Midrange HP Servers 64,860 44,126 1,146 36 Northrop Grumman Corporation McData Datacom 465,729 331,241 8,768 36 Northrop Grumman Corporation CipherOptics Datacom 217,587 148,574 3,904 36 Northrop Grumman Corporation CipherOptics Datacom 348,646 236,287 6,208 36 Northrop Grumman Corporation SGI Engineering Workstations 45,110 30,675 797 36 Northrup Grumman Corporation Hewlett Packard Engineering Workstations 419,068 256,470 6685.82 36 Quick Loan Funding, Inc. Dell/Toshiba/Apple/Dyntek Workstations 189,735 154,824 4448.91 34 Qwest Communications International, Inc. Stratus Misc High End Servers 104,128 520,641 46,517 36 Raytheon Company HP Desktops - Tier 1 163,391 145,974 4,697 28 Raytheon Company Sun Small Sun Servers 114,775 101,700 8,894 30 Raytheon Company Sun Small Sun Servers 82,511 78,561 6,393 33 Raytheon Company Sun Small Sun Servers 46,310 40,875 3,589 30 Raytheon Company Accunet Datacom 70,000 61,414 5,627 30 Raytheon Company Sun Desktops - Tier 1 30,364 28,853 2,414 33 Raytheon Company HP Engineering Workstations 108,706 65,609 1,724 36 Raytheon Company HP Engineering Workstations 144,235 87,053 2,288 36 Raytheon Company HP Engineering Workstations 271,806 164,049 4,312 36 Tecumseh Products Company SunFire Server 11,631 10,332.60 355 28 Tecumseh Products Company Sun Server 167,556 148,849 5,120 28 UGO Networks Sun Small Sun Servers 39,592 34,427 1,119 30 UGO Networks Toshiba Workstations 11,081 11,081 355 31 Xerox Corporation Dell/Sun Servers 175,545 114,459 3,277 32 11 Table of Contents RESERVES Because the Partnership’s leases are on a “triple-net” basis, no permanent reserve for maintenance and repairs has been established from the Offering Proceeds.However, the General Partner, in its sole discretion, may retain a portion of the Cash Flow and Net Disposition Proceeds available to the Partnership for maintenance, repairs and working capital.There are no limitations on the amount of Cash Flow and Net Disposition Proceeds that may be retained as reserves.Since no reserve will be established, if available Cash Flow of the Partnership is insufficient to cover the Partnership’s operating expenses and liabilities, it may be necessary for the Partnership to obtain additional funds by refinancing its Equipment or borrowing. GENERAL RESTRICTIONS Under the Partnership Agreement, the Partnership is not permitted, among other things, to: (a) Invest in junior trust deeds unless received in connection with the sale of an item of Equipment in an aggregate amount that does not exceed 30% of the assets of the Partnership on the date of the investment; (b) Invest in or underwrite the securities of other issuers; (c) Acquire any Equipment for Units; (d) Issue senior securities (except that the issuance to lenders of notes or other evidences ofindebtedness in connection with the financing or refinancing of Equipment or the Partnership’s business shall not be deemed to be the issuance of senior securities); (e) Make loans to any Person, including the General Partner or any of its Affiliates, exceptto the extent a Conditional Sales Contract constitutes a loan; (f) Sell or lease any Equipment to, lease any Equipment from, or enter into any sale-leaseback transactions with, the General Partner or any of its Affiliates; or (g) Give the General Partner or any of its Affiliates an exclusive right or employment to sell the Partnership’s Equipment. The General Partner has also agreed in the Partnership Agreement to use its best efforts to assure that the Partnership shall not be deemed an “investment company” as such term is detained in the Investment Company Act of 1940. The General Partner and its Affiliates may engage in other activities, whether or not competitive with the Partnership.The Partnership Agreement provides, however, that neither the General Partner nor any of its Affiliates may receive any rebate or “give up” in connection with the Partnership’s activities or participate in reciprocal business arrangements that circumvent the restrictions in the Partnership Agreement against dealings with Affiliates. 12 Table of Contents EMPLOYEES The Partnership had no employees during 2006 and received administrative and other services from a related party, Commonwealth Capital Corp (“CCC”), which had 68 employees as of December 31, 2006. ITEM 1A:RISK FACTORS THERE WILL BE NO PUBLIC MARKET FOR THE UNITS, AND YOU MAY BE UNABLE TO SELL OR TRANSFER YOUR UNITS AT A TIME AND PRICE OF YOUR CHOOSING There exists no public market for the units, and the General Partner does not expect a public market for units to develop.The units cannot be pledged or transferred without the consent of the General Partner. The units are suitable as a long-term investment only.The General Partner intends to limit the number of transfers to no more than that number permitted by one of the safe harbors available under the tax laws and regulations to prevent CIGF5 from being taxed as a corporation. Generally, these safe harbors require that all nonexempt transfers and redemptions of units in any calendar year not exceed two percent of the outstanding interests in the capital or profits of CIGF5. The General Partner has sole discretion in deciding whether we will redeem units in the future.Consequently, you may not be able to liquidate your investment in the event of an emergency. You must be prepared to hold your units for the life of CIGF5. CIGF5’s life cycle will last approximately 10 to 12 years, and any extension of this period will require an amendment to the partnership agreement, which must be approved by a majority of the Limited Partners.You may be able to resell your units, if at all, only at a discount to the offering price, which may be significant, and the redemption or sale price may be less than the price you originally paid for your units. INFORMATION TECHNOLOGY EQUIPMENT WE PURCHASE WILL DEPRECIATE IN VALUE AND/OR BECOME OBSOLETE ORLOSE VALUE AS NEW TECHNOLOGY ISDEVELOPED, WHICH CAN REDUCE THE VALUE OF YOUR UNITS AND YOUR ULTIMATE CASH RETURN. Residual value is the amount realized upon the sale or release of equipment when the original lease has expired.The residual value of our equipment may decline if technological advancements make it obsolete or change market preferences.The residual value depends on, among other factors, the condition of the equipment, the cost of comparable new equipment, the technological obsolescence of the equipment and supply and demand for the equipment. In either of these events, the equipment we purchased may have little or no residual value.This will result in insufficient assets for us to distribute cash in a total amount equal to the invested capital of the Limited Partners over the term of our existence.Also, such an occurrence may reduce the value of the units.Although currently we expect CIGF5 to acquire predominantly new equipment, CIGF5 may purchase used equipment.There is no limitation on the amount of used equipment which CIGF5 may acquire.The acquisitions of used equipment may increase the risk that such equipment will become obsolete so that it will have little or no residual value. 13 Table of Contents WE PAY SIGNIFICANT FEES TO THE GENERAL PARTNER AND AFFILIATES, WHICH WILL REDUCE CASH AVAILABLE FOR DISTRIBUTIONS. The General Partner and its affiliates, including Commonwealth Capital Securities Corp.(“CCSC”), will receive substantial fees.Some fees will be paid without regard to the amount of distributions paid or the success or profitability of CIGF5’s operations and investments.For example, an increase in portfolio turnover or the amount of leverage used to purchase equipment may increase the fees we pay to the General Partner.Such compensation and fees were established by the General Partner and are not based on arm’s-length negotiations. CIGF5 HAS A LIMITED OPERATING HISTORY UPON WHICH YOU CAN EVALUATE PERFORMANCE.THERECAN BE NO ASSURANCE THAT ANY OF THE INVESTMENT OBJECTIVES WILL BE ATTAINED. Our operations may not ultimately be successful and we may be unable to meet our stated investment objectives.Specifically, sufficient cash may ultimately not be available for distribution to investors.Our General Partner sponsors four other public equipment leasing programs with investment objectives similar to CIGF5.The General Partner has also sponsored several privately held equipment leasing programs.Results for these prior public and private programs have in some cases been lower than originally anticipated. ANY DELAY IN ACQUIRING EQUIPMENT WILL DIMINISH OUR RETURNS. Due to competition with other lessors, we may experience difficulty in obtaining and leasing appropriate equipment. Our ability to acquire and lease equipment may also be adversely affected by interest rates, the availability of capital or increases in corporate liquidity, since prospective lessees may prefer to raise capital, incur debt or use internally-generated cash to purchase equipment rather than enter the leasing market. ITEM 1B:UNRESOLVED STAFF COMMENTS NOT APPLICABLE ITEM 2:PROPERTIES NOT APPLICABLE ITEM 3:LEGAL PROCEEDINGS NOT APPLICABLE ITEM 4:SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS NOT APPLICABLE PART II ITEM 5: MARKET FOR THE REGISTRANTS COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES There is no public market for the Units nor is it anticipated that one will develop.As of December 31, 2006, there were 730 holders of Units.The Units are not listed on any exchange or permitted to trade on any over-the-counter market.In addition, there are substantial restrictions on the transferability of Units. 14 Table of Contents GENERAL LIMITATIONS Units cannot be transferred without the consent of the General Partner, which may be withheld in its absolute discretion.The General Partner monitors transfers of Units in an effort to ensure that all transfers are within certain safe harbors promulgated by the IRS to furnish guidance regarding publicly traded partnerships.These safe harbors limit the number of transfers that can occur in any one year.The General Partner intends to cause the Partnership to comply with the safe harbor that permits nonexempt transfers and redemptions of Units of up to five percent of the total outstanding interest in the Partnership’s capital or profits in any one year. REDEMPTION PROVISION Upon the conclusion of the 30-month period following the termination of the Offering, the Partnership may, at the sole discretion of the General Partner, repurchase a number of the outstanding Units.After such 30 month period, on a semi-annual basis, the General Partner, at its discretion, may establish an amount for redemption, generally not to exceed two percent of the outstanding Units per year, subject to the General Partner’s good faith determination that such redemptions will not (a) cause the Partnership to be taxed as a corporation under Section 7704 of the Code or (b) impair the capital or operations of the Partnership.(The Partnership may redeem Units in excess of the two percent limitation if, in the good faith judgment of the General Partner, the conditions imposed in the preceding sentence would remain satisfied.)The redemption price for Units will be 105% of the selling Limited Partner’s Adjusted Capital Contributions attributable to the Units for sale.Following the determination of the annual redemption amount, redemptions will occur on a semi-annual basis and all requests for redemption, which must be made in writing, must be on file as of the Record Date in which the redemption is to occur.The General Partner will maintain a master list of requests for redemption with priority being given to Units owned by estates, followed by IRAs and Qualified Plans.All other requests will be considered in the order received.Redemption requests made by or on behalf of Limited Partners who are not affiliated with the General Partner or its Affiliates will be given priority over those made by Limited Partners who are affiliated with the General Partner or its Affiliates.All redemption requests will remain in effect until and unless canceled, in writing, by the requesting Limited Partner(s). The Partnership will accept redemption requests beginning 30 months following the termination of the Offering.There will be no limitations on the period of time that a redemption request may be pending prior to its being granted.Limited Partners will not be required to hold their interest in the Partnership for any specified period prior to their making a redemption request. In order to make a redemption request, Limited Partners will be required to advise the General Partner in writing of such request.Upon receipt of such notification, the Partnership will provide detailed forms and instructions to complete the request.At December 31, 2006, the General Partner has not redeemed any Units.Additionally, no Limited Partners have requested redemption of their Units. EXEMPT TRANSFERS The following six categories of transfers are exempt transfers for purposes of calculating the volume limitations imposed by the IRS and will generally be permitted by the General Partner: (1) Transfers in which the basis of the Unit in the hands of the transferee is determined, in whole or in part, by reference to its basis in the hands of the transferor (for example, Units acquired by corporations in certain reorganizations, contributions to capital, gifts of Units, Units contributed to another partnership, and nonliquidating as well as liquidating distributions by a parent partnership to its partners of interests in a sub partnership); (2) Transfers at death; (3) Transfers between members of a family (which include brothers and sisters, spouse, ancestors, and lineal descendants); (4) Transfers resulting from the issuance of Units by the Partnership in exchange for cash, property, or services; 15 Table of Contents (5) Transfers resulting from distributions from Qualified Plans; and (6) Any transfer by a Limited Partner in one or more transactions during any 30-day period of Units representing in the aggregate more than five percent of the total outstanding interests in capital or profits of the Partnership. ADDITIONAL RESTRICTIONS ON TRANSFER Limited Partners who wish to transfer their Units to a new beneficial owner are required to pay the Partnership up to $50 for each transfer to cover the Partnership’s cost of processing the transfer application and take such other actions and execute such other documents as may be reasonably requested by the General Partner.There is no charge for re-registration of a certificate in the event of a marriage, divorce, death, or transfer to a trust so long as the transfer is not a result of a sale of the Units. In addition, the following restrictions apply to each transfer: (i) no transfer may be made if it would cause 25% or more of the outstanding Units to be owned by benefit plans; and (ii) no transfer is permitted unless the transferee obtains such governmental approvals as may reasonably be required by the General Partner, including without limitation, the written consents of the Pennsylvania Securities Commissioner and of any other state securities agency or commission having jurisdiction over the transfer. ALLOCATION AND DISTRIBUTION BETWEEN THE GENERAL PARTNER AND THE LIMITED PARTNERS Cash distributions, if any, are made quarterly on March 31, June 30, September 30, and December 31, of each year.Distributions are made 99% to the Limited Partners and one percent to the General Partner until the Limited Partners have received an amount equal to their Capital Contributions plus the Priority Return; thereafter, cash distributions will be made 90% to Limited Partners and 10% to the General Partner.Distributions made in connection with the liquidation of the Partnership or a Partner’s Units will be made in accordance with the Partner’s positive Capital Account balance as determined under the Partnership Agreement and Treasury Regulations. The Priority Return is calculated on the Limited Partners’ Adjusted Capital Contributions for their Units.The Adjusted Capital Contributions will initially be equal to the amount paid by the Limited Partners for their Units.If distributions at any time exceed the Priority Return, the excess will reduce the Adjusted Capital Contributions, decreasing the base on which the Priority Return is calculated. If the proceeds resulting from the sale of any Equipment are reinvested in Equipment, sufficient cash will be distributed to the Partners to pay the additional federal income tax resulting from such sale for a Partner in a 38.6% federal income tax bracket or, if lower, the maximum federal income tax rate in effect for individuals for such taxable year. Generally, the General Partner is allocated Net Profits equal to its cash distributions (but not less than one percent of Net Profits) and the balance is allocated to the Limited Partners.Net Profits arising from transactions in connection with the termination or liquidation of the Partnership are allocated in the following order: (1) First, to each Partner in an amount equal to the negative amount, if any, of his Capital Account; (2) Second, an amount equal to the excess of the proceeds which would be distributed to the Partners based on the Operating Distributions to the Partners over the aggregate Capital Accounts of all the Partners, to the Partners in proportion to their respective shares of such excess, and (3) Third, with respect to any remaining Net Profits, to the Partners in the same proportions as if the distributions were Operating Distributions.Net Losses, if any, are in all cases allocated 99% to the Limited Partners and one percent to the General Partner. Net Profits and Net Losses are computed without taking into account, in each taxable year of the Partnership, any items of income, gain, loss or deduction required to be specially allocated pursuant to Section 704(b) of the Code and the Treasury Regulation promulgated thereunder.No Limited Partner is required to contribute cash to the capital of the Partnership in order to restore a closing Capital Account deficit, and the General Partner has only a limited deficit restoration obligation under the Partnership Agreement. 16 Table of Contents Quarterly distributions in the following amounts were paid to the Limited Partners during the year 2006 and for the period from March 14, 2005 (Commencement of Operations) through December 31, 2005: Quarter Ended 2006 2005 March 31 $518,093 $- June 30 601,218 100,925 September 30 680,958 235,746 December 31 555,569 357,823 Total $2,355,838 $694,494 ALLOCATIONS AND DISTRIBUTIONS AMONG THE LIMITED PARTNERS Cash Available for Distribution that is allocable to the Limited Partners is apportioned among and distributed to them solely with reference to the number of Units owned by each as of the Record Date for each such distribution. Net Profits, Net Losses and Cash Available for Distribution allocable to the Limited Partners is apportioned among them in accordance with the number of Units owned by each. In addition, where a Limited Partner transfers Units during a taxable year, the Limited Partner may be allocated Net Profits for a period for which such Limited Partner does not receive a corresponding cash distribution. ITEM 6:SELECTED FINANCIAL DATA The following table sets forth, in summary form, selected financial data for the Partnership as of and for each of the two years in the period ended December 31, 2006.This table is qualified in its entirety by the more detailed information and financial statements presented elsewhere in this report, and should be read in conjunction with “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and the financial statements and related notes thereto included herein. 17 Table of Contents YEAR ENDED DECEMBER 31, Statements of Operations Data: 2006 2005 Lease Income $ 3,554,915 $ 381,447 Net (Loss) (384,088 ) (899,082 ) Cash Distributions to Limited Partners 2,355,838 694,494 Net (Loss) Allocated to Limited Partners (407,832 ) (907,319 ) Net (Loss) Per Limited Partner Unit (0.33 ) (1.80 ) Cash Distribution Per Limited Partner Unit 0.53 1.38 FOR PERIODS ENDED DECEMBER 31, Other Data: 2006 2005 Net cash provided by (used in) operating activities $ 1,991,570 $ (613,947 ) Net cash (used in) investing activities (7,902,443 ) (5,348,221 ) Net cash provided by financing activities 2,260,364 16,638,401 AS OF DECEMBER 31, 2006 2005 Total Assets $ 20,435,961 $ 16,864,073 Notes Payable 2,320,496 785,157 Partners’ Capital 17,691,459 15,793,735 Net loss per limited partner unit is computed based upon net loss allocated to the Limited Partners and the weighted average number of equivalent Units outstanding during the year.Cash distribution per Unit is computed based upon distributions allocated to the Limited Partners and the weighted average number of equivalent Units outstanding during the year. 18 Table of Contents ITEM 7:MANAGEMENT DISCUSSION AND ANALYSIS OF FINANCIAL CONDITIONAND RESULTS OF OPERATIONS CRITICAL ACCOUNTING POLICIES AND ESTIMATES The Partnership's discussion and analysis of its financial condition and results of operations are based upon its financial statements which have been prepared in accordance with accounting principles generally accepted in the United States. The preparation of these financial statements requires the Partnership to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses. The Partnership bases its estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. The Partnership believes that its critical accounting policies affect its more significant judgments and estimates used in the preparation of its financial statements. COMPUTER EQUIPMENT CCC, on behalf of the Partnership and other affiliated partnerships, acquires computer equipment subject to associated debt obligations and lease revenue and allocates a participation in the cost, debt and lease revenue to the various partnerships based on certain risk factors. Depreciation on computer equipment for financial statement purposes is based on the straight-line method over estimated useful lives of four years. REVENUE RECOGNITION Through December 31, 2006, the Partnership has only entered into operating leases.Lease revenue is recognized on a monthly basis in accordance with the terms of the operating lease agreements. The Partnership reviews a customer’s credit history before extending credit and may establish a provision for uncollectible accounts receivable based upon the credit risk of specific customers, historical trends and other information. LONG-LIVED ASSETS The Partnership evaluates its long-lived assets when events or circumstances indicate that the value of the asset may not be recoverable.The Partnership determines whether impairment exists by estimating the undiscounted cash flows to be generated by each asset.If the estimated undiscounted cash flows are less than the carrying value of the asset then impairment exists.The amount of the impairment is determined based on the difference between the carrying value and the fair value.Fair value is determined based on estimated discounted cash flows to be generated by the asset. Depreciation on computer equipment for financial statement purposes is based on the straight-line method over estimated useful lives of four years. REIMBURSABLE EXPENSES Reimbursable expenses, which are charged to the Partnership by CCC in connection with the administration and operation of the Partnership, are allocated to the Partnership based upon several factors including, but not limited to, the number of investors, compliance issues, and the number of existing leases. 19 Table of Contents RECENT ACCOUNTING PRONOUNCEMENTS In September 2006, the Securities and Exchange Commission staff issued Staff Accounting Bulletin (“SAB”) 108, “Considering the Effects of Prior Year Misstatements when Quantifying Misstatements in Current Year Financial Statements” (“SAB 108”). SAB 108 was issued to provide consistency between how registrants quantify financial statement misstatements. SAB 108 established an approach that requires quantification of financial statement misstatements based on the effects of the misstatement on each of a registrant’s financial statements and the related financial statement disclosures. The SEC staff believes that both a balance sheet and an income statement approach should be employed by the registrant to quantify errors and evaluate if either approach results in quantifying a material misstatement. The effective date for SAB 108 is the first annual period ending after November 15, 2006.This bulletin was implemented by the Partnership for the year ending December 31, 2006 and did not have an impact on the financial statements. In September 2006, the FASB issued Statement of Financial Accounting Standards (“SFAS”) 157, “Fair Value Measurements” (“SFAS 157”), which provides guidance on measuring the fair value of assets and liabilities. SFAS 157 will apply to other accounting pronouncements that require or permit assets or liabilities to be measured at fair value but does not expand the use of fair value to any new circumstances. This standard will also require additional disclosures in both annual and quarterly reports. SFAS 157 will be effective for financial statements issued for fiscal years beginning after November 15, 2007 and will be adopted by the Partnership in the first quarter of its fiscal year 2008. The Partnership is currently determining the effect, if any, that the adoption of SFAS 157 will have on its financial statements. LIQUIDITY AND CAPITAL RESOURCES For the year ended December 31, 2006, the Partnership used cash from operating activities of approximately $1,992,000 which includes a net loss of $384,000 and depreciation and amortization expenses of $2,855,000.Other non-cash activities included in the determination of the net loss include direct payments of lease income by lessees to banks of $609,000 for that same period. The Partnership’s primary sources of capital for the years ended December 31, 2006 and 2005 were contributions of approximately $5,255,000 and $19,700,000, respectively.Capital expenditures for the years ended December 31, 2006 and 2005 were in the amounts of $7,618,000 and $4,646,000, respectively. And acquisition fees were paid to the General Partner for the same years, respectively, in the amounts of $107,000 and $484,000. Cash is invested in money market accounts that invest directly in treasury obligations pending the Partnership’s use of such funds to purchase additional computer equipment, to pay Partnership expenses or to make distributions to the Partners.At December 31, 2006, the Partnership had approximately $6,573,000, invested in these money market accounts. At December 31, 2005, the Partnership had approximately $10,222,000, invested in these money market accounts. The Partnership’s investment strategy of acquiring computer equipment and generally leasing it under triple-net leases to operators, who generally meet specified financial standards, minimizes the Partnership’s operating expenses.As of December 31, 2006, the Partnership had future minimum rentals on noncancellable operating leases of $5,000,000 for the year ended 2007 and $5,600,000 thereafter.The Partnership incurred debt during 2006 in the amount of $2,145,000.And the Partnership incurred debt during 2005 in the amount of $835,000.As of December 31, 2006, the outstanding debt was $2,320,000 with interest rates ranging from 4.61% to 6.20% and will be payable through July 2009. As of December 31, 2005, the outstanding debt was $785,000, with a weighted average interest rate of 6.05% and will be payable through September 2008. CCC, on behalf of the Partnership and other affiliated partnerships, acquires computer equipment subject to associated debt obligations and lease agreements and allocates a participation in the cost, debt and lease revenue to the various partnerships based on certain risk factors. The Partnership’s cash flow from operations is expected to continue to be adequate to cover all operating expenses, liabilities, and distributions to Partners during the next 12-month period.If available Cash Flow or Net Disposition Proceeds are insufficient to cover the Partnership expenses and liabilities on a short and long term basis, the Partnership will attempt to obtain additional funds by disposing of or refinancing Equipment, or by borrowing within its permissible limits.The Partnership may also reduce the distributions to its Partners if it deems necessary.Since the Partnership’s leases are on a “triple-net” basis, no reserve for maintenance and repairs are deemed necessary. 20 Table of Contents RESULTS FROM OPERATIONS For the years ended December 31, 2006 and 2005 the Partnership recognized revenue of $3,918,000 and $423,000 and expenses of $4,302,000 and $1,322,000 resulting in net loss of $384,000 and $899,000, respectively. For the years ended December 31, 2006 and 2005, the Partnership recognized interest income of $363,000 and $41,000 as a result of monies being invested in money market accounts that invest directly in treasury obligations pending the Partnership’s use of such funds to purchase additional computer equipment, to pay Partnership expenses or to make distributions to the Partners. For the years ended December 31, 2006 and 2005, operating expenses, excluding depreciation, consist of accounting, legal, outside service fees and reimbursement of expenses to CCC for administration and operation of the Partnership.The operating expenses totaled approximately $1,139,000 and $818,000, respectively. For the years ended December 31, 2006 and 2005, organizational costs were approximately $37,000 and $173,000, respectively. The equipment management fee is approximately 5% of the gross lease revenue attributable to equipment that is subject to operating leases.For the years ended December 31, 2006 and 2005, the equipment management fee was approximately $178,000 and $19,000, respectively. Depreciation and amortization expenses consist of depreciation on computer equipment, impairment charges, and amortization of equipment acquisition fees.For the years ended December 31, 2006 and 2005, these expenses totaled approximately $2,855,000 and $306,000, respectively. The Partnership identified specific computer equipment and associated equipment acquisition costs, which were reevaluated due to technological changes.In 2006, the Partnership determined that the carrying amount of certain assets was greater than the undiscounted cash flows to be generated by these assets.The Partnership recorded charges of $46,000 for the period ended December 31, 2006 to record the assets at their estimated fair value.Such amounts have been included in depreciation expense in the accompanying financial statements. NET LOSS Net loss decreased to $384,000 for the year ended December 31, 2006 from $899,000 for the year ended December 31, 2005. This change in net loss was attributable to the changes in revenues and expenses as discussed above. 21 Table of Contents COMMITMENTS AND CONTINGENCIES Contractual Cash Obligations The following table presents our contractual cash obligations as of December 31, 2006: Payments due by period Total 2007 2008 2009 Installment notes payable dueDec 2007: Principal $ 622 $ 622 - - Interest 46 46 Installment notes payable dueOct 2008: Principal 714,889 439,746 $ 275,143 - Interest 37,790 31,238 6,552 Installment notes payable dueJuly 2009: Principal 1,604,985 663,689 695,842 $ 245,454 Interest 115,947 71,871 39,717 4,359 Total $ 2,474,279 $ 1,207,212 $ 1,017,254 $ 249,813 ITEM 7.A: QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK The Partnership believes its exposure to market risk is not material due to the fixed interest rate of its long-term debt and its associated fixed revenue streams. ITEM 8: FINANCIAL STATEMENTS Our financial statements, including selected quarterly financial data for the fiscal years ended December 31, 2006 and 2005, and the reports thereon of Asher & Company, Ltd, are included in this annual report. ITEM 9:CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTINGAND FINANCIAL DISCLOSURE NOT APPLICABLE ITEM 9A:CONTROLS AND PROCEDURES Our management, under the supervision and with the participation of the principal executive officer and principal financial officer, have evaluated the effectiveness of our controls and procedures related to our reporting and disclosure obligations as of December 31, 2005, which is the end of the period covered by this Annual Report on Form 10-K.Based on that evaluation, the principal executive officer and principal financial officer have concluded that our disclosure controls and procedures are sufficient to provide that (a) material information relating to us, including our consolidated subsidiaries, is made known to these officers by our and our consolidated subsidiaries other employees, particularly material information related to the period for which this periodic report is being prepared; and (b) this information is recorded, processed, summarized, evaluated and reported, as applicable, within the time periods specified in the rules and forms promulgated by the Securities and Exchange Commission. 22 Table of Contents ITEM 9B: OTHER INFORMATION NOT APPLICABLE ITEM 10: DIRECTORS AND EXECUTIVE OFFICERS OF THE REGISTRANT GENERAL The Partnership does not have any Directors or executive officers. The General Partner, a wholly owned subsidiary of Commonwealth of Delaware, Inc., a Delaware corporation, which is in turn a wholly-owned subsidiary of CCC, a Pennsylvania corporation, was incorporated in Pennsylvania on August 26, 1993.The General Partner also acts as the General Partner for Commonwealth Income & Growth Fund I, Commonwealth Income & Growth Fund II, Commonwealth Income & Growth Fund III, Commonwealth Income & Growth Fund IV, and Commonwealth Income & Growth Fund VI.The principal business office of the General Partner is Brandywine One, Suite 200, 2 Christy Drive, Chadds Ford PA 19317 Exton, and its telephone number is 610-594-9600.The General Partner manages and controls the affairs of the Partnership and has sole responsibility for all aspects of the Partnership’s operations.The officers of the General Partner devote such time to the affairs of the Partnership as in the opinion of the General Partner is necessary to enable it to perform its function as General Partner.The officers of the General Partner are not required to spend their full time in meeting their obligations to the Partnership. The directors and officers of the General Partner and key employees of CCC are as follows: NAME TITLE Kimberly A. Springsteen Chairman of the Board, Chief Executive Officer, Chief Compliance Officer of CCC, CCSC, & CIGF, Inc. Henry J. Abbott President of CCC & CIGF, Inc. Director of CCC, CCSC & CIGF,Inc. Katrina M.Mason President of CCSC, Due Diligence Officer of CCC, CCSC & CIGF, Inc. Lynn A. Franceschina Executive Vice President and Director of CCC, CCSC & CIGF, Inc. Jay Dugan Executive Vice President & Chief Technology Officer of CCC, CCSC, & CIGF, Inc. and Director of CCC Peter Daley Independent Director of CCC Richard G. Devlin III Vice President and General Counsel of CCC, CCSC & CIGF Inc. Edmond J.Enderle Vice President and Controller of CCC, CCSC, & CIGF Inc. James Green Vice President & Portfolio Manager of CCC & CIGF, Inc. James Pruett Vice President & Compliance Officer of CCC, CCSC, & CIGF, Inc. Mark Hershenson Vice President & Broker Services Manager of CCC, CCSC & CIGF, Inc. Donna Abbott Vice President & Investor Services Manager of CCC, CCSC & CIGF, Inc. 23 Table of Contents Kimberly A. Springsteen,age 47, joined Commonwealth in 1997, as a founding registered principal and Chief Compliance Officer of its broker/dealer, Commonwealth Capital Securities Corp. Ms. Springsteen is the Chief Executive Officer and Chairman of the Board of Directors of Commonwealth Capital Corp. (the parent corporation); Commonwealth Capital Securities Corp. (the broker/dealer); and Commonwealth Income & Growth Fund, Inc. (the general partner). Ms. Springsteen is responsible for general operations of the equipment leasing/portfolio management side of the business. Ms. Springsteen oversees all CCC operations, as well as CCSC SEC/NASD compliance. For the broker/dealer, she oversees securities policies, company procedures/operations.Ms. Springsteen oversees all corporate daily operations and training, as well as develops long-term corporate growth strategies. Ms. Springsteen has over 27 years of experience in the financial services industry, specifically in the real estate, energy and leasing sectors of Alternative Investments. Ms. Springsteen is the sole shareholder of Commonwealth Capital Corp. and subsidiaries.Since 1997, Ms. Springsteen has served as Executive Vice President, COO and was elected to the Board of Directors of the parent corporation. In 1997, Ms. Springsteen founded its broker/dealer arm (Commonwealth Capital Securities Corp.). She was appointed President, COO and Compliance Director of the broker/dealer and elected to its Board of Directors. Her responsibilities included business strategy, product development, broker/dealer relations development, due diligence, and compliance.From 1980 through 1997, Ms. Springsteen was employed with Wheat First Butcher Singer, a regional broker/dealer located in Richmond, Virginia.At Wheat, she served as Senior Vice President &
